FILED
                              NOT FOR PUBLICATION                          DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


FELIX VENTURA-DE NERIO; KRISSIA                  No. 11-71321
YAHMILET NERIO-VENTURA;
WILLIAM ALEXANDER NERIO-                         Agency Nos.         A094-932-948
VENTURA,                                                             A094-932-949
                                                                     A094-932-951
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Felix Ventura-De Nerio, Krissia Yahmilet Nerio-Ventura, and William

Alexander Nerio-Ventura, natives and citizens of El Salvador, petition for review

of the Board of Immigration Appeals’ order dismissing their appeal from an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir.

2010), and we deny the petition for review.

       The record does not compel the finding that the government of El Salvador

was or would be unwilling or unable to control the individuals petitioners fear.

See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). The record does

not support petitioners’ contention that the agency failed to consider evidence or

engaged in speculation. Thus, petitioners’ asylum and withholding of removal

claims fail.

       Substantial evidence supports the agency’s denial of petitioners’ CAT claims

because petitioners failed to establish it is more likely than not they would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). The record

does not support petitioners’ contention that the agency engaged in speculation or

failed to consider their CAT claims properly. Finally, we reject petitioners’




                                           2                                       11-71321
contention that the background documents compel reversal of the agency’s CAT

determination.

      PETITION FOR REVIEW DENIED.




                                       3                                 11-71321